OFFICE   OF THE ATTORNEY    GENERAL   OF TEXAS
                    AUSTIN




     7ea dll obrom tU(r tht8otarpon8ionia
tholr pamal8 hava not LaWcod U%o pomra ot ahap-
br   1) of ta Ittire  aitll S%atuSer.
Eamxsblo AbmaL.tti,~o                        27


         w. uu a0 tr00 th0 th 0w080a dtb m       ~0-
qooot 004 *bh wo krowitb ratom that the T@os ouu Pro-
&O*        dOnJWk~w~8       6notOd       8 DOW&    b   trMUO8     tha tOl%or,
&     bwlaooot




          &Uel01~2g et tbr RevleadOiril stotutmo      ot Toxar
provldu for ?ho-tin6      of a mrdt to do bwlnooo ia Tom8
808 iontga urmr4tlonl oa4 th88‘it     ouahurpomtion La
o$aao;w~o        thea one parpwo, tho posmlt  my bo liaito4
                   woo*. Artiolo153sp r o r idu  thet   lo u o h
otarporrt~wo MOPIvg%ainla6 awh &$      rhallbarOut4      0a0y
Ultim rS&      I@ grivi.hgor bout-& by t8r tari O? Ukis
Stat0 on qorporatioar or~ealoo4 4Woz the law8 0.f tMdr St8to*.
Astlola 13bprote to?tb &hepirpm4 tor rhloh privatewe-
Perat1oa0  My k torMd*
             Sub&lrlsrlon
                        36 of Aztltlo 1302pro*irierln                 prrt   81
fulwot


       e
             Il~rlogoarr        37 aad )r oj Artlo1.r      1308era 88 r0lmfor
              l)7.      To e8tablSah end      m8h86h     M oil    bunt
       auowlth          aithorlty    k    08atnottoi     t&0    lax80 6d
                                                            392




    pcpohro* d tko right to
    mtd use oul and other mfu
    CM)  us0 t&o rl&t to lreot   ha 4 md wn lll
    noouury    Oil kaw, oar0 alA plgwo nooomn~ fez
    the opomtioa of the bualnesoOS t&o eamoa"




        Artlolu l495-$5Q.provM0 tw oorposatlooo~to ltsro,
tramport, bay and ml1 oil, gas, ho.
           A.Tc+lo l495 pwfdor   *a tellovo~




           ArBlolo 1096 prov¶dmJin @art u foll~wot


           *I.     To rtoro
                     and trans~or%oil, gas, brim
    at14   o&bar     selutlona and Uqdflod Jo-
                    dnwal
    orus, aad oloo oa44 ely mad alay prodaoto,
    wd to llakonaoonabfosltargeo  UlerofQrr
x~a~obio      &nor        LI Lodo, Pago 4


            'b.      To   owa,    kol    uu    aad ooe\r#r luoh landa,
       r l& k to r c lc r% j,o  uo mtt krll4iagoan4
                           l,rrMohlooo
       ltr uo turu om8y ’b8o0000   to
                                    drdo
                                       y p a r p uo
                                                  ot o
       #oh oosgoratlan.’
            Art1uo        lllpp   pro?l4.0    a0 folloro1




       ttOtl0."

            Artlola1~02 pv&doo                a.   f8ffw88

           7n llmt of oamg   dlroouy llttltaoil ati4
       gearproduo* buolauoi"% My stat0 M ooustry,
            4tlole         150) proridu          a.   tol&wor
            w&tfag      In thi8 *hrpt*r  *ball pro&ado the
        olot4rohlp   or 0jwM6leE by My oolpor6tlmt,ot
        @v&o       pip0 liasr in a~14about lta nflwrioo,
        tlu4 0
             o r lt~tiow               a wn tk o a w
                                                   geb
                                                     h          oorpoMtzoo
        my bo.atga@           ta ihe ~FOQIWW             buob~uc"
        It lo otidultt&t~thaI mit to bo baolmoo in
TOMB ~te4    to the Tozao QdLf Rod uol~ Oompsoyuao grant-
0d c p r rth  d~
               e
               d0+0  QOO~ltOt0600, bOtli, 00uor Artiolo 1532
lbovo goetotl   as ~31 so tbo ooastruotlon plue& thorem by
the oouto 05 Qhlr Bbato a tero& oor#eretiosPo rights
o&Ulno& oiae lnoWIor~&o     tbataroktotgrtmtabh $a
bouotlo oerporatlofm,
                   thorotoro,
                            it ir aoo@oa4r~
                                          to uoa-
'Mdor   what     rIghta     00n   bo   gront04.       80 haootia   oorporatlono
ruatito     to    the     arrttorsooncalRod            la yQur inqusry.

            It will bo noted                -6   btfU8     a!?9 *bon Cprot06
Rrovldeo    llt pertt
                 Ro             oxuoiio Wmu
            l
            E;
        fir th
              & lo to r ” Oil
                 h
               StawttiS%
                    o 0o2p*all
                               Ua
                               g   rt% ip
                                        lfM
                              oorpotation
                                         t&0 0
                7




IQttorablo
         AbnorL.&wla,Pal(o6


           Under thm abow ltatuteo,theroforo, it lo t&o opti-
ia0 of thitl d~Jlartm06 that the Tuuo OuwPm4uoft@ owpatty
&u   not ban th rig&t under tho pmwnit greota4  to it  to
oporato .a pipe llm Sor hlro u laudrod abut,   and theta if
it   dOO~O0   60 e&+&e     in   th0   ~OitlOOO    Of   OUl4     Md   O&@OId~
a &a   line for J&o h Thor Stab,    it ulll bo noooooaryror
10 to oo uLfwlththe provlolonrr  oontalnodfrraaid Artioloo
uw to TjQ3,   lnoluBlto.~
              TrAttg     thlo utlofaotorll~            amwofo your lnqu*,
wo   lr o

                                                       To r y tr ttf y o ur o

                                                 ATTORR2IQ-           OR TXAS